DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, figures 1B-1C, claims 1-5, 7-9, 13-16, and 22-27  in the reply filed on October 19, 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden, and the species will not require a separate search.  This is not found persuasive because 1) Examiner has shown in the restriction requirement how each species contains mutually exclusive characteristics by listing a base species, and then detailing how each of the other species diverge from said base species. In addition under MPEP 806.04(b) species may be independent or related, and under MPEP 806.04(f) Examiner may restrict species if they mutually exclusive. As stated Examiner has shown mutually exclusiveness. Further, Applicant has not stated that the listed species are obvious variants of each other. Therefore, each species will require a different field of search. Contrary to Applicant’s assertion the field of search is not limited by CPC classes and subclasses. Because each of the species has mutually exclusive characteristics Examiner will have to create different searches to find each of these characteristics. Thus, Examiner will have to employ a different search strategies and search queries. 
In sum, Applicant’s arguments are unpersuasive as the species have mutually exclusive characteristics, Examiner will have to employ different search strategies and search queries, and the species have not been acknowledged to be obvious variants of each other.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 was considered by the examiner.


Drawing Objections
The drawings are objected to because:
In figures 1B-1C, elements 116, 114, and 110 point to the same structure. This is because there is no dividing line between the elements.
All of Applicant’s cross-sectional view figures are objected to for the same reason as objection 1 above. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 13, 16, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Laforet et al. (US 2017/0005171 A1) (“Laforet”).
Regarding claims 1, and 22, Laforet teaches at least in figures 1A, 1C, and 8A:	
a plurality of stripe-shaped gates (150) formed in a semiconductor substrate (100); 
a plurality of needle-shaped field plate (160) trenches formed in the semiconductor substrate (100) between neighboring ones of the stripe-shaped gates (150 as shown in figure 1C); 
an insulating layer (210) on the semiconductor substrate (100); and 
a plurality of contacts (315a-b) extending through the insulating layer (210) and contacting field plates (165) in the needle-shaped field plate trenches (160), 
wherein the contacts (315a-b) have a width that is less than or equal to a width of the needle-shaped field plate trenches (161), as measured in a first lateral direction which is transverse to a lengthwise extension of the stripe-shaped gates (315a-b have a width less than 161 as shown in figure 1A, 1C, and 8A), 
wherein in the first lateral direction, the contacts (315a-b) are spaced apart from the stripe-shaped gates (155) by a same or greater distance than the needle-shaped field plate trenches (315b is so spaced as shown in figures 1C and 8A).
Regarding claim 2, Laforet teaches at least in figures 1A, 1C, and 8A:	
wherein the contacts (315a-b) also contact both source regions (110) of a first conductivity type (¶ 0058) and body contact regions (115) of a second conductivity type (¶ 0058, where 115 is the opposite conductivity type from 110) formed in the semiconductor substrate (100) between neighboring ones of the stripe-shaped gates (150).
Regarding claim 3, Laforet teaches at least in figures 1A, 1C, and 8A:	
wherein in the first lateral direction, the body contact regions  are spaced apart from the stripe-shaped gates by a same or greater distance than the needle-shaped field plate trenches (as shown in figure 1C the body contact regions are the top and bottom part of 315, where the vertical 315b meets the horizontal part of 315a).
Regarding claim 5, Laforet teaches at least in figures 1A, 1C, and 8A:	
wherein each of the field plates in the needle-shaped field plate trenches (160)is contacted by a different one of the contacts (150a-b).
Regarding claim 9, Laforet teaches at least in figures 1A, 1C, and 8A:	
wherein the width of the contacts (135a-b) is less than the width of the needle-shaped field plate (165) trenches as measured in the first lateral direction 9as shown in figure 1C and 8A).
Regarding claim 13,
Claim 13 is rejected for the same reasons as claim 1, 2-3, and 9 above because both claims contain similar subject matter.
Regarding claim 16, and 25
Claims 16, and 25 are rejected for the same reasons as claim 5 above because both claims contain similar subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14-15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laforet, in view of Harao et al. (US 2009/0140327 A1) (“Harao”).
Regarding claim 4, Laforet does not teach:
wherein the contacts are stripe-shaped, and 
wherein the field plates in the needle-shaped field plate trenches disposed between neighboring stripe-shaped gates are contacted by the same stripe-shaped contact

Hirao teaches at least in figure 1:
wherein the contacts (110) are stripe-shaped (shown in figure 1).
It would have been obvious to one of ordinary skill in the art to make the contacts striper shaped as it would be easier to manufacture. This is because trying to print the contacts shown in Laforet will run into a few problems during the lithography step of manufacturing the device. One of the first issues would be trying to image the vertical lines of the gate electrode with the rectangular shaped field plate/source/body contact. The imaging will be difficult because the rectangular openings of 315 could either be rounded or the connecting parts of 315a-b would break. This is due to the fact that steppers/scanners have an inherent difficulty with printing irregular shapes next to vertical lines. One can alleviate this issue with OPC on the reticle. However, this cost time and money. It is far easier to image a plurality of aligned structures. Thus, it would have been obvious to one of ordinary skill in the art to replace the shape of the electrode of Laforet with the stripe-shaped electrode of Hirao as it will function substantially similar in regards to electrical connectivity, and it is easier, therefore, cheaper, to manufacture.

The combination of references teaches:
wherein the field plates (Laforet 165)  in the needle-shaped field plate trenches (Laforet 160) disposed between neighboring stripe-shaped gates (Laforet 150) are contacted by the same stripe-shaped contact (Hirao 110).
Regarding claim 14-15, and 23-24,
Claim 14-15, and 23-24 are rejected for the same reasons as claim 4 above because both claims contain similar subject matter.


Claim(s) 7-8, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laforet, in view of Sumida et al. (US 2019/0326433 A1) (“Sumida”).
	Regarding claims 7, and 26,  Laforet does not teach:
wherein the needle-shaped field plate trenches are bottle-shaped with a narrower upper part and a wider lower part.

Sumida teaches at least in figure 4:
wherein the needle-shaped field plate trenches (GF) are bottle-shaped with a narrower upper part and a wider lower part (this can be seen in figure 4, where GF is bottle shaped). 
It would have been obvious to one of ordinary skill in the art to change the shape of the field plate trenches to be a bottle shape as it would mitigate the electric field created by the field plate. ¶¶ 0058, 69-72.
Regarding claim 8, and 27, the combination of references teaches:
wherein an insulator (Sumida GF) in the needle-shaped field plate trenches and that separates the field plates (Laforet 165, bottom half of Sumida GE1)  from the semiconductor substrate (Laforet 100; Sumida NE) is thinner in the narrower upper part of the needle-shaped field plate trenches and thicker in the wider lower part of the needle-shaped field plate trenches (the modification of Lafret with Sumida would be to have the shape of the insulator of Sumida applied to the field plate trench of laforet. This would reduce the electric field created by the field plate as taught by Sumida)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822